Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 uses the grammatically incorrect phrase “in rear” which should be changed to “in a rear”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 10 uses the grammatically incorrect phrase “of thickness” which should be changed to “of a thickness”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 uses the phrase “lower cosmetic material absorbing power,” but it is clear what is not meant by an “absorbing power.” The phrase could refer to an amount of cosmetic material absorbed. Alternatively, the phrase could refer to a strength of bonding between the cosmetic material and 
Claim 8 recites the phrase “blocked by heat” but it is not clear what is meant by this phrase. Heat alone is not capable of blocking a physical object (unless if incineration is counted). In the interest of compact prosecution, “blocked by heat” will be interpreted as having undergone a thermal treatment. 
Claim 11 recites “the handle unit” but there is no antecedent basis for this phrase. In the interest of compact prosecution, “the handle unit” will be interpreted as “a handle unit”.
Claim 14 recites “the skin” but there is no antecedent basis for this phrase. In the interest of compact prosecution, “the skin” will be interpreted as “a user’s skin”.
Claim 14 recites “different delivery properties” but it is not clear what scope of properties are considered by this phrase. It is not clear if Applicant is attempting to claim a particular set of properties, or any delivery property known in the art. The materials in the present specification do not appear to be usable to create any property known in the art. The claim also does not specify what is being delivered. In the interest of compact prosecution, “different delivery properties” will be interpreted as “different rates of cosmetic material delivery”. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (WO2012/168887A1).
With regards to claim 1, Gueret discloses a make-up applicator (i.e., cosmetic tool) comprising a first portion 2 having a first surface for applying make-up to skin (i.e., skin contact layer), the first portion 2 being capable of performing a first action such as absorbing and applying make-up, and a second portion 3 made of rubber (i.e., an elastic layer), the second contact layer being formed to face the skin contact layer (Fig. 5; page 2, line 17 through to page 3, line 3; page 4, lines 1-17). In the interest of compact prosecution, it is noted that any material having an absorbent function is capable of absorbing a cosmetic material and delivering it to skin. Regarding the claimed first regions having a first applied pressure and the second regions having a second applied pressure according to physical pressurization from the rear side, it is noted that the claim is reciting pressurization during use. It is submitted that with respect to the make-up applicator of Gueret, a user is capable of applying a first pressure to first regions, and a second applied pressure to second regions, such that the second applied pressure is lower than the first applied pressure, so long as the user applies a lower pressure to the first regions than the second regions (i.e., it is clear the applicator of Gueret meets the claim, as a user who squeezes some first regions of the applicator with greater than the second regions is capable of meeting the claimed function). No particular material properties are required to meet these limitations.
With regards to claim 2, it is submitted that, when squeezed, the first regions are protruded toward the skin contact layer relative to the second regions, as the first regions are not squeezed with as great of force (Fig. 5). Alternatively, the claim language is quite broad as the locations of the first and second regions are unspecified. Technically, a flat layer may be divided into first and second regions, wherein the first regions are closer to (i.e., protrude relative to) a given adjacent layer than second regions. In the interest of compact prosecution, Figure 5 of Gueret includes a protruding member which is located within hole 10, the protruding member being protruded relative to the rest of elastic layer 3 (Fig. 5).
With regards to claim 3, the claims are broad such that they do not include the size or shape of the second regions. Therefore, it is submitted that the first regions could be construed as referring to, for example, 99% of the material of the elastic layer, and the second regions referring to 1% of the material of the elastic layer, the first regions necessarily having a higher strength since more material is available to bear a larger load.
With regards to claim 4, the skin contact layer and elastic layer are depicted as integrally formed, as they form a single cosmetic applicator (Fig. 5).
With regards to claim 5, the skin contact layer and elastic layer are depicted as distinct (i.e., separate) layers (Fig. 5).
With regards to claim 6, that the first and second regions have different thermal histories constitutes product-by-process language (i.e., a “thermal history” implies a series of temperature changes, which are process steps). Product claims are not limited to the material process steps. Rather, such claims are only limited to the structures implied by the recited process steps. See MPEP 2113. In the interest of compact prosecution, “different thermal histories” is broad such that it encompasses temperature changes which induce no difference in structure (i.e., inducing a temperature difference between the first and second regions of less than one degree Celsius for less than one second is technically within the scope of the claims).
With regards to claim 7, it is noted that the second region can be construed as having a lower volume than a periphery thereof, depending on how a viewer designates the bounds of the second region. Such a second region would be capable of absorbing less cosmetic material (i.e., having lower cosmetic absorbing power) than a periphery thereof.
With regards to claim 8, the claim language “blocked by heat”, as is best understood, constitutes product-by-process language. The phrase “blocked by heat” implies the presence of a heat treatment step. However, the claimed heat treatment step does not appear to provide a structural distinction. Furthermore, heat treatment steps include raising the temperature of the second region by less than one degree Celsius for one second.
With regards to claim 9, since the first regions are undefined in terms of shape, location, and bounds, within the elastic layer, it is possible to construe a portion of the elastic layer as constituting first regions having reduced thickness compared to a periphery.
With regards to claim 10, the make-up applicator further comprises a flat handle 4 (i.e., band-shaped handle band) protruding from the elastic layer. The location of the flat handle may be construed as a rear of the elastic layer. It is possible for a user’s fingers to wrap around the flat handle, the user’s fingers being inserted into each other or another object. It is noted that the claim does not require insertion of the user’s fingers into the elastic layer itself. The first regions may have a lower density when the periphery is pressurized.
With regards to claim 11, it is possible to select first regions such that they are extended lengthwise perpendicular to the handle.
With regards to claim 12, it is possible to select a first region thickness such that it is 10 to 100% the thickness of the skin contact layer.
With regards to claim 13, Gueret discloses a make-up applicator (i.e., cosmetic tool) comprising a first portion 2 having a first surface for applying make-up to skin (i.e., skin contact layer), the first portion 2 being capable of performing a first action such as absorbing and applying make-up, and a second portion 3 made of rubber (i.e., an elastic layer), the second contact layer being formed to face the skin contact layer (Fig. 5; page 2, line 17 through to page 3, line 3; page 4, lines 1-17). In the interest of compact prosecution, it is noted that any material having an absorbent function is capable of absorbing a cosmetic material and delivering it to skin. Regarding the claimed first regions having a first applied pressure and the second regions having a second applied pressure according to physical pressurization from the rear side, it is noted that the claim is reciting pressurization during use. It is submitted that with respect to the make-up applicator of Gueret, a user is capable of applying a first pressure to first regions, and a second applied pressure to second regions, such that the second applied pressure is lower than the first applied pressure, so long as the user applies a lower pressure to the first regions than the second regions (i.e., it is clear the applicator of Gueret meets the claim, as a user who squeezes some first regions of the applicator with greater than the second regions is capable of meeting the claimed function). No particular material properties are required to meet these limitations. Furthermore, it is submitted that the regions may be selected such that they are differing distances relative to the skin contact layer (and therefore different degrees of modification).
With regards to claim 14, Gueret discloses a make-up applicator (i.e., cosmetic tool) comprising a first portion 2 having a first surface for applying make-up to skin (i.e., skin contact layer), the first portion 2 being capable of performing a first action such as absorbing and applying make-up, and a second portion 3 made of rubber (i.e., an elastic layer), the second contact layer being formed to face the skin contact layer (Fig. 5; page 2, line 17 through to page 3, line 3; page 4, lines 1-17). In the interest of compact prosecution, it is noted that any material having an absorbent function is capable of absorbing a cosmetic material and delivering it to skin. Regarding the claimed first regions having a first applied pressure and the second regions having a second applied pressure according to physical pressurization from the rear side, thereby producing different delivery properties, it is noted that the claim is reciting pressurization during use. It is submitted that with respect to the make-up applicator of Gueret, a user is capable of applying a first pressure to first regions, and a second applied pressure to second regions, such that the second applied pressure is lower than the first applied pressure, so long as the user applies a lower pressure to the first regions than the second regions (i.e., it is clear the applicator of Gueret meets the claim, as a user who squeezes some first regions of the applicator with greater than the second regions is capable of meeting the claimed function). No particular material properties are required to meet these limitations. Furthermore, the different pressurizations themselves constitute different delivery properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783